UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 19, 2015 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 001-12697 33-0502730 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Offices) (281) 556-6200 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 19, 2015, BPZ Resources, Inc. (“the Company”) held its 2015 Annual Meeting of Shareholders. The following table presents the final voting results for the items that were presented for shareholder approval: Director VotesFor VotesWithheld Richard Spies 21,761,932 1,290,037 Dennis G. Strauch 21,716,870 1,335,099 James B. Taylor 21,711,723 1,340,246 Robert L. Sovine 21,711,135 1,340,834 Votes Broker Proposal No. 2 VotesFor Against Abstentions Non-votes Approve, by non-binding vote, the compensation of our named executive officers 13,251,346 537,627 64,664,622 Votes Broker Proposal No. 3 VotesFor Against Abstentions Non-votes Ratify the appointment of BDO USA, LLP as the Company’s independent public accountants 81,054,296 5,796,157 866,138 - In summary, the results of the votes were: (i) Mr. Spies, Mr. Strauch and Mr. Taylor were elected to serve for a term of 3 years and Mr. Sovine was elected to serve for a term of 2 years; (ii) The shareholders did not approve, by a non-binding advisory vote, the compensation of our named executive officers; and (iii) The appointment of BDO USA, LLP as the independent auditors for 2015 was ratified. For additional information on these proposals, please see the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 29, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BPZ RESOURCES, INC. (Registrant) Dated: June 22, 2015 By: /s/ Richard S. Menniti Name: Richard S. Menniti Title: Chief Financial Officer 3
